Citation Nr: 1042976	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for peripheral neuropathy of the right lower 
extremity.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for peripheral neuropathy of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the RO which denied an 
increased rating for the Veteran's bilateral peripheral 
neuropathy of the lower extremities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that he has increased numbness and tingling 
in his lower extremities over the past couple of years and 
believes that the evaluations currently assigned do not 
accurately reflect the severity of the service-connected 
disabilities at issue.  

Initially, the Board notes that the most recent VA examination of 
record was conducted more than four and a half years ago, in 
2006.  Additionally, the examination report noted that the 
Veteran had recently undergone an EMG/NCV test at a private 
medical facility, but that the report had not been associated 
with the claims file.  Parenthetically, the Board notes that the 
Veteran was previously referred by VA to the same private 
facility for EMG/NCV studies in August 2004, and that the 
Veteran's claims file was provided to the examiner for review.  
Thus, there would appear to be some established relationship 
between VA and the private facility, which requires VA to attempt 
to obtain any medical records pertaining to the Veteran's claim 
from that facility.  

Further, as the Veteran essentially contends his disability is 
progressively worsening, a more contemporary VA examination is 
necessary to determine the extent and severity of it.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994); see also Peters v. Brown, 6 Vet. 
App. 540, 542 (1994), [the duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.]  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The Veteran should be asked to identify 
the health care providers who have treated 
or examined his lower extremity peripheral 
neuropathy since 2006, and with his 
assistance, the AMC should take appropriate 
steps to obtain copies of the medical 
records from the providers the Veteran 
identifies.  In particular, the Board is 
interested in any report from the White-
Wilson Medical Center, dated after August 
2004, which appeared to have been 
referenced in the 2006 VA examination 
report.  

2.  Then, the Veteran should be afforded a 
VA neurological examination to determine 
the current severity of his bilateral 
peripheral neuropathy of the lower 
extremities.  The claims folder should be 
made available to the examiner for review 
and a notation to the effect that this 
record review took place should be included 
in the report.  All appropriate testing 
should be undertaken in connection with 
this examination.  The examiner should 
provide a response to the following:  

a)  Identify all neurological 
complaints and findings attributable to 
peripheral neuropathy of the right and 
left lower extremity, and provide a 
written discussion of the degree of 
residual weakness or sensory 
disturbances, and how it impacts on 
motor function in the lower 
extremities.  

b)  Identify the specific nerve(s) 
involved and whether there is complete 
or incomplete paralysis.  If 
incomplete, indicate whether it is 
mild, moderate, moderately severe, or 
severe.  

The examiner should provide a complete 
rationale for all opinions offered.  If the 
examiner is unable to make any 
determination, the reasons should be so 
indicated.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

